Because of defects in the record, at a former day this appeal was dismissed. By a supplemental transcript said defects have been remedied, and the case will now be considered on its merits.
Appellant's motion for new trial herein was overruled October 12, 1929, at which time by an order duly entered the court allowed appellant seventy days in which to file bills of exception. Computation shows this time allowed ended December 21st of said year. All the bills of exception herein were filed on December 31, 1929. This was manifestly too late.
Considering the sufficiency of the testimony, we are impelled to believe it ample. A number of witnesses testified for the State that at the time appellant drove and operated his car upon the road in question, he was under the influence of intoxicating liquor. They detailed many actions and much conduct of appellant supporting their said opinions. Appellant introduced some testimony to the contrary. The jury have settled such conflict in favor of the State. The testimony amply shows the road upon which said car was operated to have been recognized as public by the commissioners court, and that same had been used by the public and worked by road hands and at public expense for a great many years. Authorities are not needed upon the proposition that it was a public road.
The evidence being sufficient, and no error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.